NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No. 17-16275

                Petitioner-Appellant,           D.C. No. 4:17-cv-00074-JGZ

 v.
                                                MEMORANDUM*
J. T. SHARTLE, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Federal prisoner Danny Fabricant appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the dismissal of a section 2241

petition, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      In his section 2241 habeas petition, Fabricant challenged the

constitutionality of Ninth Circuit General Order 6.11, which permits a motions

panel to reject on behalf of the court a motion for en banc reconsideration of an

unpublished order. This claim is not cognizable under section 2241 because it

does not concern “the manner, location, or conditions of [his] sentence’s

execution.” Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000). The

district court therefore properly dismissed Fabricant’s section 2241 petition.

      AFFIRMED.




                                          2                                      17-16275